Citation Nr: 0726533	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-31 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a herniated lumbar disc 
at L4-L5 and L5-S1, status post lumbar laminectomy, to 
include as secondary to service-connected shin splints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The veteran had active service from November 1989 to May 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board notes that the veteran requested a hearing before a 
decision review officer in connection with the current claim.  
The hearing was scheduled for September 2005, but the veteran 
cancelled it after VA afforded him a medical examination.  


FINDINGS OF FACT

1.  The veteran's herniated lumbar disc at L4-L5 and L5-S1, 
status post lumbar laminectomy, was not present during 
service and is not attributable to any event, injury or 
disease during service.

2.  The veteran's herniated lumbar disc at L4-L5 and L5-S1, 
status post lumbar laminectomy, is not etiologically related 
to service-connected shin splints nor is it shown to have 
been aggravated by shin splints.


CONCLUSIONS OF LAW

1.  A herniated lumbar disc at L4-L5 and L5-S1, status post 
lumbar laminectomy, was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006). 

2.  A herniated lumbar disc at L4-L5 and L5-S1, status post 
lumbar laminectomy, is not proximately due to or the result 
of a service-connected disability. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.   Establishing service connection generally requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability. Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2006). 

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition. 
38 C.F.R. § 3.310(a).

Facts and Analysis

In this case, the veteran contends that his back was 
"overused" in service and that his service-connected shin 
splints are responsible for his current back disorder.

Service medical records (SMRs) associated with the claims 
file indicate that the veteran was given a clinical 
evaluation and physical examination in September 1989 prior 
to service.  The clinical evaluation is essentially normal, 
but the examiner noted mild, asymptomatic dorso-lumbar 
scoliosis.  The veteran reported his health as "good" at 
that time, and his medical history was unremarkable for any 
back disorder.  The veteran specifically denied ever having 
recurrent back pain, arthritis, or any bone, joint, or other 
deformity.

The Board notes that the veteran's SMRs show treatments for 
foot, shin, and leg problems while in service.  For example, 
the veteran was diagnosed with shin splints in May 1990.  He 
also reported burning pain in June 1990 in his left tibia 
after marching and running.  X-rays taken at that time were 
negative for stress fracture.  In July 1990, the veteran 
underwent a bone scan which was interpreted to be within 
normal limits.  However, there is no diagnosis of or 
treatment for a back disorder in service.  

The Board notes that the veteran was medically separated from 
service in May 1991.  A Physical Examination Board (PEB) 
report found the veteran unfit for service because of his 
shin splints condition.  The PEB report does not contain any 
references to a back disorder.  The veteran was subsequently 
service-connected for his shin splints in January 1992.  The 
RO evaluated the veteran's shin splints to be 10 percent 
disabling, effective June 1, 1991.

Post-service treatment records show that the veteran had a VA 
examination to evaluate the status of his shin splints 
disability in March 1994, approximately three years after 
discharge from service.  The veteran reported that he had low 
back pain for approximately six months prior to the VA 
examination, and that he had difficulty walking, sitting, or 
bending for any long period of time.  

The examining physician noted that the veteran had slight 
paralumbar muscle tightness in the back on full range of 
motion, but that there was no swelling, deformity, 
angulation, false motion or shortening noted.  The physician 
ordered hip, knee, and lumbosacral x-rays and assigned a 
preliminary diagnosis of either early osteoarthritis or early 
rheumatoid arthritis.

X-rays taken in March 1994 showed normal hips and knees 
bilaterally.  X-rays of the lumbosacral spine were 
interpreted to show minimal narrowing of the intervertebral 
disc space between L4-L5.  No other abnormalities were noted 
and the veteran was diagnosed as having "probable mild lower 
lumbar discogenic disease."  

A VA treatment note dated November 1997 demonstrates that the 
veteran sought emergent care after experiencing lower back 
pain.  The treating physician prescribed Flexeril and 
Tylenol, and advised the veteran to schedule a follow-up 
appointment if his symptoms did not improve.  There is no 
evidence of record to show that the veteran made a follow-up 
appointment.  The Statement of the Case notes that an 
electronic search of his records at Bay Pines failed to 
produce current treatment reports. 

The Board observes that the veteran submitted various private 
treatment records in support of his claim.  The veteran 
underwent magnetic resonance imaging (MRI) of the lumbar 
spine in March 2001.  The MRI was interpreted to show 
degeneration of the L4-L5 and L5-S1 discs.  The veteran was 
subsequently diagnosed as having focal disc herniation at L4-
L5 on the right and an annular bulge with a tiny focal bulge 
or protrusion on the right at L5-S1.

A private treatment note from Sarasota Spine Specialists 
dated March 2001 indicates that the veteran sought additional 
treatment for his back problem.  The veteran reported that he 
was having trouble getting out of bed, and that he missed 
work due to the severity of his symptoms.  The veteran 
provided a medical history in which he stated the onset of 
his back problems was October 1997.  The treating physician 
reviewed the results of the March 2001 MRI and confirmed the 
diagnosis of herniated nucleus pulposus at L4-L5 and L5-S1.  
However, the physician did not provide an opinion as to the 
etiology of this current back disorder.

The physician reviewed the various treatment options 
available with the veteran.  The veteran voluntarily elected 
to undergo a lumbar laminectomy.  

The Board notes that the veteran was afforded a VA 
Compensation and Pension Examination (C&P) in September 2005 
as part of this current claim.  The examiner reviewed the 
claims file.  At the time of the examination, the veteran 
acknowledged that he had a lumbar laminectomy in March 2001, 
but reported that he experienced constant back low back pain 
which was more severe upon lifting or bending.  The veteran 
indicated that his employer made accommodations for him in 
the areas of lifting and bending.  The veteran also reported 
difficulty walking, and reported involvement in three or four 
motor vehicle accidents, none of which he described as 
"major," with the most recent accident in 2000 or 2001.

The examiner confirmed the diagnosis of herniated disc 
disease at L4-L5 and L5-S1, status post laminectomy.  
However, the examiner was not able to relate the veteran's 
current back disorder to his service-connected shin splints 
without resort to speculation, based on the history, 
examination and the mechanics of the two conditions.     

The Board notes that the veteran has expressed the opinion 
that his current back disorder is related to his service-
connected shin splints.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the finding that 
a back disorder is related to the veteran's service on a 
direct basis or secondary basis.  In that regard, the Board 
observes that service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service 
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder). Allen v. Brown, 7 Vet. App. 439 
(1995).  The addition of 38 C.F.R. § 3.310(b) effective as of 
October 10, 2006, does not affect the consideration or the 
outcome of this case.  This new paragraph was added to 
implement a decision of the Court in the case of Allen v. 
Brown, 7 Vet. App. 439 (1995).  The holding in that case has 
been binding on VA since it was issued in 1995.  Thus, the 
regulatory provisions added by 38 C.F.R. § 3.310(b) simply 
conform VA regulations to the court's decision, the holding 
of which has been applicable during the entire period of this 
appeal.

Here, the veteran's claim fails on a secondary basis because 
there is no medical evidence of record showing that the 
veteran's back disorder is proximately due to, the result of, 
or aggravated by his service-connected shin splints.  Private 
medical records are silent as to the etiology of the 
veteran's current back disorder, and the VA C&P opinion of 
September 2005 is unable to link the veteran's current back 
disorder to his service-connected shin splints without resort 
to speculation.  However, service connection may not be based 
on a resort to pure speculation or even remote possibility. 
See 38 C.F.R. § 3.102 (2006).   

As service connection cannot be granted on a secondary basis, 
the Board will address direct service connection.  The Board 
acknowledges that the veteran has a current diagnosis of 
herniated disc disease.  However, the veteran's claim 
ultimately fails on a direct basis pursuant to Hickson 
because there is no medical or lay evidence of in-service 
incurrence or aggravation of a disease, and no medical 
evidence of a nexus between service and the present 
disability.  Specifically, there is no evidence of in-service 
complaints or treatment pertaining to a back disorder 
(although it is acknowledged that another back condition, 
mild asymptomatic dorso lumbar scoliosis, was noted upon 
entry to service) and the Board notes that the veteran's 
herniated disc disease was not diagnosed until approximately 
ten years after discharge from service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the 
lapse in time between service and the manifestations of the 
current disability is evidence that mitigates against a 
finding of direct service connection.  Moreover, it is noted 
that the veteran reported during the course of medical 
treatment for his current disability that the onset of his 
disability began in March 1997.

In determining whether service connection is warranted, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination, the benefit of the doubt is afforded 
the claimant.  In this case, the preponderance of the 
evidence is against service connection on a direct or 
secondary basis.  Accordingly, the Board concludes that the 
veteran's back disorder was not incurred in or aggravated by 
service and that the veteran's back disorder was not 
proximately due to or the result of his service-connected 
shin splints.

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the 
RO dated September 2003 informed the veteran of the type of 
evidence needed to substantiate his service connection claim 
as well as an explanation of what evidence the veteran was to 
provide to VA in support of his claim and what evidence VA 
would attempt to obtain on his behalf.  While the letter did 
not explicitly ask that the appellant provide any evidence in 
his possession that pertains to the claim, as per § 
3.159(b)(1), he was repeatedly advised of the types of 
evidence that could substantiate his claim and to ensure that 
VA receive any evidence that would support the claim.  
Logically, this would include any evidence in her possession.  

The veteran received supplemental notice by way of the VCAA 
notification in October 2003 and October 2005.  The October 
2003 letter informed the veteran of the type of evidence 
needed to substantiate his secondary service connection claim 
as well as an explanation of what evidence the veteran was to 
provide to VA in support of his claim and what evidence VA 
would attempt to obtain on his behalf.  The October 2005 
letter provided the veteran with similar information.
 
The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection, any questions as to the effective date to be 
assigned are rendered moot.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the veteran clearly has 
actual knowledge of the evidence he is required to submit in 
this case based on the communications sent to the veteran 
over the course of this appeal; and (2) based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, he is found 
to be reasonably expected to understand from the notices 
provided what was needed. 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained, and he was afforded a VA examination as part of his 
claim.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required

   
ORDER

Service connection for a herniated lumbar disc, L4-L5 and L5-
S1, status post lumbar laminectomy, to include as secondary 
to service-connected shin splints, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


